DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 01/03/2022, to the Non-Final Office Action mailed on 10/08/2021. 
Claims 1, 3-4, 6-8, 10-11, 13-17, and 19-20 are amended. Claims 1-20 are pending and addressed below.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11 and 20, expression “configuring a measured signal for each receiver, in which the wireless terminal comprises a plurality of receivers, and measured signals configured for other receivers except a receiver in the plurality of receivers are zero” is not understood. It suggests that a receiver is measured, but a receiver is not a measurable entity, however, a signal is. Moreover, a measured signal is a signal that is measured, not configured.











Claim Rejections - 35 USC § 103
Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NAKASE MASAKI (WO2012108124A1), hereinafter Nakase, in view of Foegelle Michael (US20080056340), hereinafter Foegelle.
Regarding claims 1, 11 and 20, Nakase teaches, a method / an apparatus / a non-transitory computer-readable storage medium, for measuring wireless performance of a receiver of a wireless terminal, comprising: 
configuring a measured signal for each receiver, in which the wireless terminal comprises a plurality of receivers (Nakase: [1]-[2] teaches a MIMO terminal for the receiving sensitivity measuring method, and a MIMO terminal inherently has multiple antennas and multiple receivers. Instant invention relates to MIMO terminal as well (see Spec. P. 3, l.19-20), [28] teaches measurement is taken for input signal strength of the receiver), 
determining a plurality of transmitted signals based on the measured signal (Nakase: [28]-[29] teaching transmitted signals from the test signal generator is gradually reduced, based on the measured input signal strength for calculating BER (bit error rate)),
determining whether a bit error rate of the receiver equals a preset bit error rate (Nakase: [29] “...the bit error is counted,..., and the threshold value at which the BER of the received data becomes equal to or higher than a predetermined value is measured”),
10in response to determining that the bit error rate does not equal the preset bit error rate, adjusting the measured signal and returning to determining the plurality of transmitted signals based on the measured signal (Nakase: [29] “While transmitting, the bit error is counted, the output of the test signal generator 20 is gradually reduced, and the threshold value at which the BER of the received data becomes equal to or higher than a predetermined value is measured.”), and 
in response to determining that the bit error rate equals the preset bit error rate, determining a power of the measured signal as a radiation sensitivity of the receiver (Nakase: [28] “the reception sensitivity is evaluated by measuring the ).
Nakase does not expressly teach, measured signals configured for other receivers except a receiver in the plurality of receivers are zero, and transmitting the plurality of transmitted signals through a plurality of measurement antennas.
However, in the same field of endeavor, Foegelle suggests, measured signals configured for other receivers except a receiver in the plurality of receivers are zero (Foegelle: [24] “If the DUT (Device Under Test) can be configured to use only one antenna at a time, then it is a straightforward matter to test each antenna separately using the traditional TRP/TIS systems”, [28] “if the device contains a test mode to enable only one antenna at a time, the TRP and TIS can be determined for each antenna separately”, teaches that it is possible to measure TIS ((Total Isotropic Sensitivity) of a MIMO terminal by measuring its receivers separately, which suggests that the other receivers of the MIMO terminal will be inactive or have no measurement i.e. measures zero signal. Examiner interprets this limitation, under BRI interpretation, such that each receiver of the wireless terminal comprising multiple receivers is measured separately so that other receivers measure zero signal. Specification does not ), 
transmitting the plurality of transmitted signals through a plurality of measurement antennas (Foegelle: [13], [34], teaching signals are transmitted over multiple antennas for TIS (sensitivity) measurement of a MIMO terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakase’s method/ apparatus/CRM to include that measured signals of other receivers except the receiver in the plurality of receivers are zero, and transmitting the plurality of transmitted signals through a plurality of measurement antennas.
This would have been obvious because it would motivate one of ordinary skill in the art to provide measurement method to properly evaluate MIMO technology for performance improvement (Foegelle: [2], [16]).
Regarding claim 11, Nakase further teaches, an apparatus ..., comprising: an anechoic chamber (Nakase: [32] “the MIMO communication device 30 is arranged in the anechoic chamber 10”), comprising a plurality of measurement antennas (Nakase: Fig. 1, 33 and 34 antennas, [21] teaching that the MIMO device 30 in the anechoic chamber can have plurality of antennas), and a controller (Nakase: Fig. 1, 30; [21] teaching a MIMO device that inherently comprises a processor).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakase in view of Foegelle, as applied to claims 1 and 11, and further in view of Yu Wei et al (US 20150280844), hereinafter Yu.
Regarding claims 2 and 12, Nakase, in view of Foegell, teaches the method/apparatus, as outlined in the rejection of claims 1 and 11.
Nakase and Foegell do not expressly teach, wherein determining the plurality of transmitted signals based on the measured signal comprises: determining a channel transfer matrix from the plurality of measurement antennas to the plurality of receivers, and 20obtaining the plurality of transmitted signals based on the channel transfer matrix and the measured signal.
However, in the same field of endeavor, Yu teaches, wherein determining the plurality of transmitted signals based on the measured signal comprises: determining a channel transfer matrix from the plurality of measurement antennas to the plurality of receivers, and 20obtaining the plurality of transmitted signals based on the channel transfer matrix and the measured signal (Yu: [16] “obtaining the n first testing signals according to the m second testing signals and ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakase and Foegell’s method/ apparatus to include that determining the plurality of transmitted signals based on the measured signal comprises: determining a channel transfer matrix from the plurality of measurement antennas to the plurality of receivers, and obtaining the plurality of transmitted signals based on the channel transfer matrix and the measured signal.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for testing a performance of a wireless terminal in order to achieve ideal data transfer rate of MIMO system (Yu: [3]).
Regarding claims 3 and 13, Nakase, in view of Foegell and Yu, teaches the method/apparatus, as outlined in the rejection of claims 2 and 12.
Nakase and Foegell do not expressly teach, wherein, the plurality of receivers comprise m receivers, the plurality of measurement antennas comprise 25n measurement antennas, where n and m are positive integers greater than or equal to 2, and the channel transfer matrix A from the n measurement antennas to the m receivers is: 
    PNG
    media_image1.png
    111
    216
    media_image1.png
    Greyscale
 where, aij represents a path complex gain from a measurement antenna I to a receiver i  ;
    PNG
    media_image2.png
    25
    787
    media_image2.png
    Greyscale
 14PIOE3182560PUSgain of the measurement antenna j to the receiver i, G(rx - anti, ij) represents the gain of a receiving antenna of the receiver i to the measurement antenna j, Pij represents a spatial path loss from the measurement antenna j to the receiver i,
obtaining the plurality of transmitted signals based on the channel transfer matrix and the 5measured signal comprises: obtaining the plurality of transmitted signals based on the channel transfer matrix and the measured signal in accordance with a following formula: 
    PNG
    media_image3.png
    258
    791
    media_image3.png
    Greyscale
 receivers, if the measured signal of the receiver is T x = 1, 2,..., m, the measured 10signals of the other receivers are zero.
However, in the same field of endeavor, Yu teaches, wherein, the plurality of receivers comprise m receivers, the plurality of measurement antennas comprise 25n measurement antennas, where n and m are positive integers greater than or equal to 2, and the channel transfer matrix A from the n measurement antennas to the m receivers is: 
    PNG
    media_image1.png
    111
    216
    media_image1.png
    Greyscale
 where, aij represents a path complex gain from a measurement antenna I to a receiver i  ;
    PNG
    media_image2.png
    25
    787
    media_image2.png
    Greyscale
 14PIOE3182560PUSgain of the measurement antenna j to the receiver i, G(rx - anti, ij) represents the gain of a receiving antenna of the receiver i to the measurement antenna j, Pij represents a spatial path loss from the measurement antenna j to the receiver i  (Yu: [17] teaches a channel matrix with transmitted n first testing signals (i.e. from n measurement antennas) and received m second testing signals (i.e. received  signals at m receivers or m reception antennas),
obtaining the plurality of transmitted signals based on the channel transfer matrix and the 5measured signal comprises: obtaining the plurality of transmitted signals based on the channel transfer matrix and the measured signal in accordance with a following formula: 
    PNG
    media_image3.png
    258
    791
    media_image3.png
    Greyscale
 receivers, if the measured signal of the receiver is T x = 1, 2,..., m , the measured 10signals of the other receivers are zero (Yu: [15]-[17] equation (1) teaching, transmitted signals MT can be calculated based on the channel matrix and received signals S (representing second testing signals m). S in eq. (1) is equivalent to T in the claimed equation).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for testing a performance of a wireless terminal in order to achieve ideal data transfer rate of MIMO system (Yu: [3]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakase in view of Foegelle, as applied to claims 1 and 11, and further in view of GORDIYENKO Anatoliy et al (US20110136485), hereinafter GORDIYENKO.
Regarding claims 4 and 14, Nakase, in view of Foegell, teaches the method/apparatus, as outlined in the rejection of claims 1 and 11.
Nakase further teaches, wherein the receiver and an antenna of the receiver form an airlink system (Nakase: Fig. 1, teaching receiver 30 and antenna 33 provides wireless link).
 Nakase and Foegell do not expressly teach, the method further comprises: 
obtaining at least one of EIS (effective isotropic sensitivity) and TIS (total isotropic sensitivity) 15of the airlink system based on the radiation sensitivity and a gain of the antenna.
However, in the same field of endeavor, GORDIYENKO teaches, the method further comprises: obtaining at least one of EIS (effective isotropic sensitivity) and TIS (total isotropic sensitivity) 15of the airlink system based on the radiation sensitivity and a gain of the antenna (GORDIYENKO: [51]-[54] teaches calculating TIS and EIS based on sensitivity of the wireless receiver and antenna gain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakase and Foegell’s method/apparatus to include obtaining at least one of EIS (effective isotropic sensitivity) and TIS (total isotropic sensitivity) of the airlink system based on the radiation sensitivity and a gain of the antenna.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for an improved sensitivity measurement in wireless mobile stations (GORDIYENKO: [1]-[2]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakase in view of Foegelle and GORDIYENKO, and further in view of Qi Yihong et al (US20080311871), hereinafter Qi.
Regarding claims 5 and 15, Nakase, in view of Foegell and GORDIYENKO, teaches the method/apparatus, as outlined in the rejection of claims 4 and 14.
GORDIYENKO further teaches, wherein the EIS is obtained based on the radiation sensitivity and the gain of the antenna in accordance with a following formula: 

    PNG
    media_image4.png
    80
    419
    media_image4.png
    Greyscale

 where EISx ([Symbol font/0x71], [Symbol font/0x66]) represents the EIS of a xth airlink system at angle ([Symbol font/0x71], [Symbol font/0x66]), p represents the radiation sensitivity, Gv_x (([Symbol font/0x71], [Symbol font/0x66]) represents the gain of the antenna at V polarization and angle ([Symbol font/0x71], [Symbol font/0x66]), and GH_x ([Symbol font/0x71], [Symbol font/0x66])  represents the gain of the antenna at H polarization and angle ([Symbol font/0x71], [Symbol font/0x66]) (GORDIYENKO: [52]-[54] teaching EIS for different directions and polarizations).
 Nakase, Foegell and GORDIYENKO do not expressly teach, the TIS is obtained based on the radiation sensitivity and the gain of the antenna in accordance with a following formula: 

    PNG
    media_image5.png
    125
    520
    media_image5.png
    Greyscale

where [Symbol font/0x71] represents a theta angle in a spherical coordinate, [Symbol font/0x71] represents a phi angle in the spherical coordinate.
However, in the same field of endeavor, Qi teaches, the TIS is obtained based on the radiation sensitivity and the gain of the antenna in accordance with a following formula: 

    PNG
    media_image5.png
    125
    520
    media_image5.png
    Greyscale

where [Symbol font/0x71]  represents a theta angle in a spherical coordinate, [Symbol font/0x66]  represents a phi angle in the spherical coordinate (Qi: [121], teaches similar equation for TIS comprising different polarizations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakase, Foegell and GORDIYENKO’s method/apparatus to include that the TIS is obtained based on the radiation sensitivity and the gain of the antenna in accordance with a formula 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a TIS test methodology to overcome large measurement uncertainty (Qi: [8]). 

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakase in view of Foegelle, as applied to claims 1 and 11, and further in view of ZHANG RUIYAN et al (CN106341831), hereinafter Zhang.
Regarding claims 6 and 16, Nakase, in view of Foegell, teaches the method/apparatus, as outlined in the rejection of claims 1 and 11.
Nakase and Foegell do not expressly teach, further comprising: 
activating an interference source to obtain a first radiation sensitivity of the receiver with an interference of the interference source, deactivating the interference source to obtain a second radiation sensitivity of the receiver without the interference of the interference source, and 10determining a radiation sensitivity degradation of the receiver based on the first radiation sensitivity and the second radiation sensitivity.
However, in the same field of endeavor, Zhang teaches, further comprising: 
activating an interference source to obtain a first radiation sensitivity of the receiver with an interference of the interference source (ZHANG: p.1, l.23-25; p.22, l.2-3; p.14-19, Steps 11-15; p.19, l.29-30 teaches obtaining a second sensitivity (a first radiation sensitivity of the claim limitation) of the device under test according to the obtained demodulation threshold and noise figure using Additive White Gaussian Noise (AWGN) signal (an interference source),
deactivating the interference source to obtain a second radiation sensitivity of the receiver without the interference of the interference source  (ZHANG: p.19, l.17-28, teaches obtaining a first sensitivity (a second radiation sensitivity of the claim limitation) of the device under test by turning off AWGN noise signal), and 
10determining a radiation sensitivity degradation of the receiver based on the first radiation sensitivity and the second radiation sensitivity (ZHANG: p.19, l.31-32, teaches determining the difference between the first and the second radiation sensitivity. Therefore, Zhang implies that the difference will show any degradation in receiver sensitivity when using interference). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakase and Foegell’s method/apparatus to include that sensitivity is measures with and without 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a sensitivity measurement method to solve the problem of poor sensitivity measurement accuracy (Zhang: p.3., l.10-12).
Regarding claims 7 and 17, Nakase, in view of Foegell, teaches the method/apparatus, as outlined in the rejection of claims 1 and 11.
Nakase and Foegell do not expressly teach, further comprising: 
in response to determining that the bit error rate equals the preset bit error rate, obtaining a 15constant measured signal based on the measured signal, and superposing a noise signal to the constant measured signal to update the measured signal, returning to determining the plurality of transmitted signals based on the measured signal, in response to determining that the bit error rate does not equal the preset bit error rate, adjusting the noise signal, and returning to superposing the noise signal to the constant measured signal, and in response to determining that the bit error rate equals the preset bit error rate, obtaining a noise level of the receiver based on the constant measured signal, the radiation sensitivity and the noise signal obtained when the bit error rate equals the preset bit error rate.
, further comprising: 
in response to determining that the bit error rate equals the preset bit error rate, obtaining a 15constant measured signal based on the measured signal, and superposing a noise signal to the constant measured signal to update the measured signal (ZHANG: p.15, l.3-15 teaching adding AWGN noise signal to a test signal called a first useful signal. “Obtaining a constant measured signal” is interpreted by the examiner is having a test signal that satisfies certain conditions such as the preset demodulation threshold of the device under test.  p.22, l.2-3 teaches that the demodulation threshold refers to an input power threshold required for a system to meet a certain bit error rate),
returning to determining the plurality of transmitted signals based on the measured signal (ZHANG: p.15, l.19-25, teaches decrementing the transmission signal based on the determined bit error rate (BER) of the measured signal of the initial transmission signal), 
in response to determining that the bit error rate does not equal the preset bit error rate, adjusting the noise signal, and returning to superposing the noise signal to the constant measured signal (ZHANG: p.15, l.19-25, teaches adjusting signal-to-noise (SNR) of the transmission signal i.e. adjusting the noise signal, based on BER), and 
20in response to determining that the bit error rate equals the preset bit error rate, obtaining a noise level of the receiver based on the constant measured signal, the radiation sensitivity and the noise signal obtained when the bit error rate equals the preset bit error rate (ZHANG: p.15, l.29-31, teaches obtaining a signal-to-noise ratio, that is a noise level, which meets the preset bit error rate requirement of the device under test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakase and Foegell’s method/apparatus to include that sensitivity is measured with adjusting a  noise signal and determining BER at various noise levels.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a sensitivity measurement method to solve the problem of poor sensitivity measurement accuracy (Zhang: p.3., l.10-12).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakase, in view of Foegelle and Zhang , and further in view of Feenaghty Dennis Michael et al (US20090318103), hereinafter Feenaghty.
Regarding claims 10 and 19, Nakase, in view of Foegell and Zhang, teaches the method/apparatus, as outlined in the rejection of claims 7 and 17.
further comprising: 
activating an interference source to obtain a first noise level of the receiver with an interference of the interference source (ZHANG: p.15, l.15-16, 29-31, teaches activating an AWGN noise signal (interference source) for obtaining, at the receiver of thedevice under test, signal-to-noise ratio from the knowledge of noise level in the signal, to meet preset bit error).
Nakase, Foegell and Zhang do not expressly teach, deactivating the interference source to obtain a second noise level of the receiver 10without interference of the interference source, and determining a noise level degradation of the receiver based on the first noise level and the second noise level.
However, in the same field of endeavor, Feenaghty teaches,
deactivating the interference source to obtain a second noise level of the receiver 10without interference of the interference source (Feenaghty: [63] teaches noise profiling (level) of the receiver under sensitivity test (see para [25]) is obtained, prior to activating noise source according to para [51]), and
determining a noise level degradation of the receiver based on the first noise level and the second noise level (Feenaghty: Fig. 10; [70], teaches noise profiling test (NPT) data comprising noise levels is generated for the activated noise ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakase, Foegell and Zhang’s method/apparatus to include that degradation of noise level is measured at the receiver with and without a noise generating resource.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an alternative method for receiver sensitivity testing of an embedded wireless device to the available costly and time consuming methods in order to get certification for Total Isotropic Sensitivity (TIS) testing (Feenaghty: [4]).

















Allowable Subject Matter
Claims 8, 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments filed on 01/03/2022, with respect to amended claim 1 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.12-13 that “These limitations, among others recited in amended claim 1, are neither taught nor suggested by the combined art of record. For instance, the Office argues that Foegelle suggestes measured signals of other receivers except the receiver to be measured in the plurality of receivers are zero. However, as received in the above-referenced limitation, the measured signals are configured for the receivers included in the wireless terminal, such that the measured signal configured for a receiver is not zero and the measured signal configured for other receivers are zero. In other words, all receivers are enables, but only one measured signal corresponding to the receiver under test is not zero at a time. In addition, since the transmitted signals are determined based on the measured signals, the transmitted signals can be separated during the transmission. 
According to paragraph [0024] of Foegelle, if the DUT can be configured to use only one antenna at a time, then it is a straightforward matter to test each antenna separately using the traditional TRP/TIS systems. According to paragraph [0028] of Foegelle, if the device contains a test mode to enable only one antenna at a time, the TRP and TIS can be determined for each antenna separately. That is, the DUT uses only one antenna at a time and other receivers are inactive, and thus each antenna can be tested separately. In other words, Foegelle changes the working mode of DUT (i.e., only enabling one antenna each time) to test the antennas separately. 
By contrast, amended claim 1 does not change the working mode of the DUT. As recited in amended claim 1, the measured signals are configured such that the measured signals arriving at other receivers are zero and only the measured signal arriving at the receiver under test is not zero. The transmitted signals are determined based on the measured signals and transmitted through the measurement antennas. Foegelle therefore fails to disclose the above-referenced limitation. Applicant further submits that Nakase fails to make up for this deficiency of Foegelle ”.
However, the examiner respectfully disagrees. Foegelle teaches a DUT with multiple receivers (a MIMO device). Foegelle teaches in para [32] that each transceiver port of the DUT (i.e. each receiver of the DUT) is tested separately ([32] “Since each of those N signals was intended to go to one and only one of the transceiver ports of the DUT...”, which suggests signal at other transceiver ports (i.e. other receivers) will be zero.
Remarks: p.13 that “The Office further argues that the specification does not provide a setup or condition where measures signals are determined to be zero for other receivers. Applicant respectfully disagrees with this assertion. For instance, paragraphs [0018] through [0026] and [0062] through [0063] of the as-published specification describe the measured signals and the transmitted signals in detail. Specifically, as described in paragraph [0062] of the as-published specification, the measured signal at the input port of the receiver Rec is T1, the measured signal at the input port of the receiver Rec2 is 0, and the transmitted signals of the measurement antennas, i.e., Chamber antenna 1 and Chamber antenna 2, may be obtained through the channel transfer matrix A as follows: “.
However, the examiner respectfully disagrees. Specification does not provide a physical condition for achieving zero signal at other receivers. It only describes a formula using a zero signal at the other receivers. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TESHIROGI, IDS Reference JP 2012090049A  - TIS MEASURING METHOD AND APPARATUS.
HUSSAIN, IDS Reference NPL, "Interpreting the Total Isotropic Sensitivity and Diversity Gain of LTE-enabled wireless devices from Over the Air Throughput Measurements in Reverberation Chambers”, IEEE Access, vol. 3, pp. 131-145.
	Ding, US 20120275506, Method and Apparatus for Testing Total Isotropic Sensitivity in Multi-Antenna MIMO System.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472